Citation Nr: 1203503	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  10-40 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for anxiety. 

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for depression. 

3.  Entitlement to service connection for an acquired psychiatric disorder other than a cognitive disorder, to include depression and anxiety.

4.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for chronic gastroenteritis. 

5.  Entitlement to service connection for a gastrointestinal disorder, to include chronic gastroenteritis. 

6.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for arthritis of the hands and feet. 

7.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for epididymitis. 

8.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a Eustachian tube dysfunction.

9.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for tinnitus. 

10.  Entitlement to a rating in excess of 10 percent for sinusitis. 

11.  Entitlement to a rating in excess of 10 percent for burns of the hands, chest, and back. 

12.  Entitlement to an initial rating in excess of 10 percent for headaches. 

13.  Entitlement to an effective date earlier than July 22, 2005 for the grant of a total disability rating for a cognitive disorder. 

14.  Entitlement to an effective date earlier than December 30, 1999 for the grant of a 40 percent disability rating for degenerative joint disease of the cervical spine.  

15.  Entitlement to an effective date earlier than July 22, 2005 for the grant of special monthly compensation based on housebound criteria.  

16.  Entitlement to special monthly compensation based on aid and attendance.  

(The issues of whether a November 14, 2005 decision of the Board of Veterans' Appeals contains clear and unmistakable error (CUE) and entitlement to continuation of benefits under an independent living services program are addressed in separate decisions). 



REPRESENTATION

Appellant represented by:	Michael J. Malone, Attorney at Law


INTRODUCTION

The Veteran served on active duty from June 1971 to December 1974, from May 1979 to February 1992, and from March 1992 to September 1993.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The claim for an earlier effective date for the grant of a 40 percent disability rating for a cervical spine disability was previously before the Board in November 2005.  At that time, the Board remanded the claim for the issuance of a statement of the case (SOC).  The SOC was issued in April 2006 and the Veteran perfected his appeal in June 2006.  The claim has now returned to the Board for further appellate action.  

In several substantive appeals received throughout the claims period, the Veteran indicated a desire for a hearing before the Board at the RO.  However, in his most recent substantive appeal received in November 2010 (perfecting the claim for entitlement to special monthly compensation for aid and attendance) the Veteran stated that he did not desire a hearing.  In a September 2011 letter, the Veteran was asked to clarify his request for a hearing.  He responded in October 2011 that he did not wish to appear at a hearing.  The Board will therefore proceed with a decision in this case.  

In October 2011, the Veteran's representative requested an opportunity to review the Veteran's claims file in its entirety at the Board.  The claims file was reviewed by the attorney on  November 8, 2011. 


Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In March 2010, along with a claim for CUE in a November 2010 Board decision, the Veteran's representative appeared to argue that an October 2007 rating decision 
contained CUE in the assignment of a July 22, 2005 effective date for the grant of a total disability rating for a cognitive disorder.  This issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The Board also notes that in statements dated throughout the claims period, the Veteran has made general and vague allegations of CUE.  He has not identified specific issues or rating decisions that contain CUE, and the Board will therefore not refer any other claims of CUE to the AOJ.  However, this does not prevent the Veteran or his representative from making additional claims of CUE in the future.

Other than the claims to reopen service connection for anxiety, depression and gastroenteritis, all claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claims for service connection for anxiety and depression were initially denied in unappealed April 1994 and October 2000 rating decisions, respectively.  

2.  The evidence received since the April 1994 and October 2000 rating decisions is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claims.

3.  The claim for service connection for gastroenteritis was initially denied in an unappealed April 1994 rating decision.  The Veteran attempted to reopen the claim in October 2000 and was denied.  

4.  The evidence received since the October 2000 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen service connection for anxiety.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  New and material evidence has been received to reopen service connection for depression.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

3. New and material evidence has been received to reopen service connection for gastroenteritis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  


Depression and Anxiety

The Veteran's claims for entitlement to service connection for anxiety and depression were initially denied in April 1994 and October 2000 rating decision, respectively.  In both cases, the RO determined that the evidence did not establish the presence of current disabilities.  The Veteran did not appeal the denial of his claims and the April 1994 and October 2000 rating decisions became final.   38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

The evidence received since the April 1994 and October 2000 rating decisions includes the Veteran's reports of depression and anxiety made to various health care providers throughout the claims period.  During January 2001 VA and state disability examinations, the Veteran complained of depression.  Similar complaints were made to his private physician in January 2007 and October 2009.   A September 2000 treatment record from the Ann Arbor VA Medical Center (VAMC) also indicates that the Veteran was prescribed medication for anxiety and a May 2007 VA examination report noted that the Veteran experienced anxiety attacks that were treated with medication.  

This evidence is new as it was not previously of record in April 1994 and October 2000 and is also material as it relates to a previously unestablished fact-the presence of a current psychiatric disability manifested by anxiety and depression.  The Veteran is competent to report symptoms of depression and anxiety and for the purposes of reopening his claims his statements are presumed credible.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  New and material evidence has therefore been received and reopening of the claims for entitlement to service connection for depression and anxiety is warranted.  

Gastroenteritis

The claim for entitlement to service connection for chronic gastroenteritis was initially denied in an April 1994 rating decision.  The RO found that the evidence did not establish the presence of a current disability.  The Veteran did not appeal the denial of his claim and the April 1994 rating decisions became final.   38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The Veteran subsequently attempted to reopen the claim and was denied in an October 2000 rating decision.  

The evidence received since the most recent denial of the claim in October 2000 includes statements from the Veteran in December 2006 and May 2007 that he began to experience gastrointestinal symptoms during active service that have continued to the present day and are now diagnosed by the VAMC as gastroesophageal reflux disease (GERD).  In a June 2005 letter, the Veteran's private physician noted that the Veteran had a twenty year plus history of GERD and was currently taking Protonix to control his symptoms.  This competent evidence of a current disability is clearly new and material and reopening of the claim for entitlement to service connection for chronic gastroenteritis is granted.  

The reopened claims will not be adjudicated on the merits now; rather, they are addressed in the REMAND portion of this decision.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The Board finds that VA has substantially satisfied the duties to notify and assist with respect to the claims to reopen entitlement to service connection for depression, anxiety, and gastroenteritis.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen the claims for entitlement to service connection for anxiety, depression, and chronic gastroenteritis


ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for anxiety is granted.  

New and material evidence having been received, reopening of the claim for entitlement to service connection for depression is granted.  

New and material evidence having been received, reopening of the claim for entitlement to service connection for chronic gastroenteritis is granted.  


REMAND

The Board regrets further delay in this case but finds that additional development is necessary before a final decision can be rendered with respect to the Veteran's claims.  Initially, the Board notes that the record only contains a few records of VA treatment, despite letters from the Veteran dated throughout the claims period describing treatment at various VA facilities.  While it appears the Veteran was banned from the Ann Arbor VAMC for two years beginning in 2005, there are later treatment records from this facility indicating the Veteran resumed treatment.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, the Board finds that the Veteran's complete medical records from the Ann Arbor and Detroit VAMCs should be added to the claims file. 

The record also indicates that the Veteran is in receipt of disability compensation from the Social Security Administration (SSA).  The claims file currently contains portions of his SSA application and the report of a January 2001 psychiatric examination conducted in response to his claim, however the record does not reflect that efforts have been made to obtain complete medical documentation from SSA pursuant to 38 C.F.R. § 3.159(c)(2).  See also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence). 

The Board also finds that the Veteran should be provided VA examinations to determine the nature and etiology of the claimed gastrointestinal and psychiatric disorders.  Although the Veteran is currently service-connected and rated 100 percent disabling for a cognitive disorder, the record contains evidence of additional psychiatric disorders.  The Veteran has complained of depression and anxiety and the most recent VA psychiatric examination in June 2009 included a diagnosis of bipolar disorder.  Additionally, a diagnosis of chronic anxiety was noted on the Veteran's July 1993 report of medical history conducted in association with his separation examination.  Similarly, chronic gastroenteritis was noted on the in-service report of medical history, and the Veteran has complained of symptoms of GERD at several points throughout the claims period.  The Board therefore finds that VA examinations and medical opinions are necessary to determine the nature and etiology of the claimed disabilities.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has also not received proper notice regarding VA's duties to notify and assist him in developing evidence to substantiate his claims.  Regarding the claims to reopen service connection, the duty to notify requires that VA provide specific notice complying with the Court's decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was provided a December 2006 letter that referenced Kent, but did not adequately explain the reasons for the prior denial of his claims.  Thus, upon remand, the Veteran was must be provided notice that complies with the provisions of the VCAA and Kent.  

Further development is also necessary with respect to the claims for increased ratings for sinusitis and burn scars of the hands, chest, and back.  The Board notes that the Veteran has not undergone a VA examination of his sinuses to determine the severity of his disability since July 2008, a period of more than three years.  While the passage of time alone is not sufficient to require a new examination, the Veteran has submitted statements since the last examination indicating his disability has worsened.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  In addition, there is no indication that the Veteran has ever received a VA examination to determine the severity of his burn scars of the hands, chest, and back.  Therefore, upon remand, the Veteran should be provided VA examinations to determine the severity of his service-connected sinusitis and burns hands, chest, and back.  

With respect to the claim for special monthly compensation based on aid and attendance, the Veteran was scheduled for a VA examination at the Ann Arbor VAMC in October 2009.  Just prior to the examination, the Veteran requested that the examination be rescheduled at the John D. Dingell VAMC in Detroit, as he had previously been banned from receiving treatment at the Ann Arbor facility.  In November 2011 statements, the Veteran and his representative contend that the VA examination was rescheduled and performed at the Detroit VAMC, but the claims file does not currently contain a copy of the examination report.  In a December 2011 statement, the Veteran's representative reported that a copy of the examination report had been submitted by him in November 2011, but the Board notes that a copy of the examination report is not of record.  Upon remand, efforts should be made to obtain a copy of the October 2009 VA examination for special monthly compensation performed at the Detroit VAMC.  If a copy of the examination report cannot be procured, the Veteran should be scheduled for another VA examination at the Detroit VAMC to determine whether he meets the criteria for special monthly compensation based on aid and attendance.  

In October 2007 and August 2008 the Veteran filed notices of disagreement with rating decisions denying claims for entitlement to an increased initial rating for headaches and an earlier effective date for the award of special monthly compensation based on housebound status, respectively.  As the Veteran has not been provided a SOC in response to the notices of disagreement, a remand is required for the issuance of a SOC on these issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send the Veteran a letter that complies with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) including notice regarding his claims to reopen entitlement to service connection for arthritis of the hands and feet, epididymitis, Eustachian tube dysfunction, and tinnitus.  The letter should also address the claim for an increased rating for burns of the hands, chest, and back.  

The letter should also notify the Veteran that failure to report for any of the VA examinations listed below may result in denial of his claims or adjudication based on the evidence currently of record in accordance with 38 C.F.R. § 3.655.

2.  SSA should be contacted, and all medical records associated with the grant of disability benefits should be requested.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

3.  Obtain all records from the Ann Arbor and Detroit VAMCs, as well as any other appropriate VA facilities, to include a copy of the October 2009 VA special monthly compensation examination.  

4.  Afford the Veteran a VA psychiatric examination at the Detroit VAMC, with an appropriate examiner, to determine the nature and etiology of the claimed psychiatric disorder.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  The examiner should first determine whether the Veteran has any psychiatric disorders in additional to the service-connected cognitive disorder.  Then, based on a review of the claims file including the service treatment records, the examiner is requested to offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current psychiatric disorders are etiologically related to any incident of active duty service including the finding of chronic anxiety in July 1988.  

To the extent possible, the examiner should separate the symptoms manifested by the Veteran's cognitive disorder and any other diagnosed psychiatric disorders.  A complete rationale should be provided for all expressed opinions.

5.  Afford the Veteran a VA examination at the Detroit VAMC, with an appropriate examiner, to determine the nature and etiology of the claimed gastrointestinal disorder.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file including the service treatment records, the examiner is requested to offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current gastrointestinal disorders are etiologically related to any incident of active duty service including the finding of chronic gastroenteritis since February 1981 on the July 1993 report of medical history.  A complete rationale should be provided for all expressed opinions.

6.  Schedule the Veteran for an appropriate VA examination at the Detroit VAMC to assess the current severity of his sinusitis.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

The examination should include any testing, to include X-rays, deemed necessary.  The examiner should determine whether the Veteran experiences incapacitating episodes of sinusitis, and if so how many per year, characterized by headaches, pain, and purulent discharge or crusting.  The examiner should also determine whether the Veteran requires antibiotic treatment for his sinusitis.  

A full rationale for all medical opinions must be provided. 

7.  Schedule the Veteran for an appropriate VA examination at the Detroit VAMC to assess the current severity of his burns to the hands, chest, and back.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

The examiner should determine whether the Veteran's burns/scars are deep or superficial and the total area encompassed by each area of scarring.  The examiner should also determine whether the Veteran's burns are unstable, painful, or result in any loss of function.  

A full rationale for all medical opinions must be provided. 

8.  If a copy of the October 2009 VA special monthly compensation examination cannot be obtained, schedule the Veteran for an appropriate VA examination at the Detroit VAMC to determine whether he meets the criteria for special monthly compensation based on aid and attendance.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

The examiner should determine whether, as a result of service connected disability, the Veteran has 1) anatomical loss or loss of use of both feet; or 2) anatomical loss or loss of use one hand and one foot; or 3) is blind in both eyes, with 5/200 visual acuity or less, or 4) is permanently bedridden, or 5) has such significant disabilities as to be in need of regular aid and attendance.  

A full rationale for all medical opinions must be provided. 

9.  Issue a SOC to the Veteran and his representative on the issues of entitlement to an increased initial rating for headaches and an effective date earlier than July 22, 2005 for the grant of special monthly compensation based on housebound criteria.  The Veteran should also be informed of the requirements to perfect an appeal with respect to these issues.  

10.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not granted, the appellant and his representative should be furnished a supplemental statement of the case (SSOC), before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


